

Exhibit 10.1


Branded Motor Fuel Marketer Agreement


March 17, 2014
Parties
Chevron Products Company, a division of Chevron U.S.A. Inc. (“Supplier”)
Susser Petroleum Operating Co. Llc (“Marketer”)
Terms
The parties agree as follows:
1 Area of Primary Responsibility
Supplier hereby appoints Marketer its nonexclusive distributor (“Branded
Marketer”) of Supplier’s Chevron® and Texaco® brand motor gasoline and diesel
fuel products (individually a “Product”; collectively the “Products”), with
responsibility to serve and develop trade for the Products in the counties
specified in Exhibit A (“Marketer’s Area of Primary Responsibility”). It is
understood that Supplier may also engage in the sale and distribution of the
Products in Marketer’s Area of Primary Responsibility directly to consumers and
by supply to other resellers.
2    Term
The term of this agreement shall commence on May 1, 2014, and shall end on April
30, 2017. This agreement shall not become effective if, prior to the
commencement of its term, Supplier notifies Marketer of Supplier’s election to
exercise any right Supplier may have to terminate any prior agreement with
Marketer covering the sale by Supplier of Products to Marketer. In such event
this agreement shall be null and void.
3    Product Quantities
3.1    Purchase and Sale Obligations
Marketer shall purchase from Supplier such quantities of the Products as are
necessary to serve customer demand for the Products in Marketer’s Area of
Primary Responsibility. Subject to the limitations set forth in this section 3,
Supplier shall sell to Marketer such quantities of the Products as Marketer may
order from Supplier. Without limitation on the foregoing, Marketer agrees to
purchase from Supplier during each contract year not less than 5,000,000 gallons
of Supplier’s branded motor gasoline.
3.2
Seasonal Adjustment of Monthly Percentages

As used in this agreement, the “Seasonal Monthly Percentage” for a particular
delivery point, Product, and month means: the average percentage over the prior
10 calendar years (or for such lesser period as Supplier has complete data) of
the total annual deliveries of the particular Product to all Supplier customers
made during the particular calendar month

Branded Motor Fuel Marketer Agreement    -1-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




from all of the delivery points within the applicable Terminal Group. The
“Terminal Group” shall consist of one or more delivery points in the same
geographic region as designated by Supplier. For example, if for the prior
10 years, on average, 7.2 percent of the annual total motor gasoline deliveries
to Supplier’s customers from all of the delivery points in the Terminal Group
were made during the month of March, then the Seasonal Monthly Percentage for
motor gasoline for March would be 7.2 percent.
3.3
Monthly Limitation on Sale Obligation

Subject to adjustment as set forth in sections 3.4 through 3.6, Supplier shall
not be obligated to sell to Marketer in any calendar month at any delivery point
quantities of any Product in excess of the Seasonal Monthly Percentage times the
quantities of such Product actually purchased by Marketer from Supplier and
delivered by Supplier to Marketer at the particular delivery point (the
“Terminal Annual Quantities”) during the 12 calendar months immediately
preceding the calendar month in question (e.g., the applicable 12-month period
for the month of July would begin with the month of July during the prior
calendar year and run through the month of June of the current calendar year),
either under this agreement or under any similar prior agreement between
Supplier and Marketer.
3.4
Adjustment for New Branded Marketers

If Marketer has not been a Branded Marketer prior to execution of this
agreement, then the limitation set forth in section 3.3 shall not apply during
the first 12 months of the term of this agreement. During such initial 12‑month
period, Supplier shall not be obligated to sell to Marketer in any calendar
month at any delivery point quantities of any Product in excess of the Seasonal
Monthly Percentage times the sum of the annual volumes for the particular
Product to be delivered at the particular delivery point specified in Exhibit A
of the Authorization Agreement for each active Retail Outlet entered into
between Supplier and Marketer under section 8.6 (Branding of Retail Outlets).
3.5
Adjustment for New Retail Outlets

In calculating the volume limitations set forth in section 3.3, an adjustment
shall be made as follows in the Terminal Annual Quantities for each Product to
reflect any Authorization Agreement entered into between Supplier and Marketer,
and dated after the date of this agreement, for Retail Outlets not previously
supplied with Supplier’s Chevron or Texaco brand motor fuels by Marketer (“New
Retail Outlet”): During the year following the date (the “Start Date”) on which
the New Retail Outlet first commences sale of Chevron or Texaco brand motor
fuels to motorists (as reflected by sales recorded by Supplier’s Retail
Technology System or any successor system (“RTS”)), a percentage (the “Shortfall
Percentage”) of the annual volume for the applicable Product specified in
Exhibit A to the Authorization Agreement for the New Retail Outlet shall be
added to the Terminal Annual Quantities for the particular delivery point to
reflect the fact that Marketer’s actual purchases from Supplier during the
portion of the relevant 12-month period falling before the Start Date will not
reflect the increase in Marketer’s business due to sales at the New Retail
Outlet. The Shortfall Percentage shall be calculated by adding the Seasonal
Monthly Percentages for the applicable Product for any full calendar months
during the relevant 12-month period falling before the Start Date for the
particular Retail Outlet. (An example of the adjustments contemplated by this
section 3.5 is set forth in Exhibit B.)

Branded Motor Fuel Marketer Agreement    -2-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




3.6
Adjustment for Inactive Retail Outlets

A Retail Outlet for which Marketer and Supplier have entered into an
Authorization Agreement shall be considered “inactive” for purposes of this
section 3 (and shall not be considered “active” for purposes of section 3.4) if
either:
(a)
No motor fuel sales have been recorded at the Retail Outlet by RTS for 10
consecutive days, unless Marketer has given Supplier prior written notice that
such Retail Outlet will be temporarily out of service for maintenance or
construction work together with the Marketer’s reasonable estimate of the period
of time that such Retail Outlet will be out of service.

(b)
Supplier or Marketer have terminated the Authorization Agreement for the
particular Retail Outlet.

In calculating the volume limitations set forth in section 3.3 an adjustment
shall be made to reflect any inactive Retail Outlet, as follows: The Terminal
Annual Quantities for the particular Product at the particular delivery point
shall be reduced by the amount of the volume of the particular Product sold at
the inactive Retail Outlets during the relevant 12-month period as recorded
through RTS at the inactive Retail Outlet. (An example of the adjustments
contemplated by this section 3.6 is set forth in Exhibit B.)
3.7
Other Limitations

As used in this agreement, “contract year” shall mean a 12-month period
commencing with the first day of the term of this agreement or any anniversary
thereof during the term of this agreement. Deliveries by Supplier to Marketer
for any fraction of a calendar month or contract year that this agreement may be
in effect shall be in proportion to the quantities specified above. Although not
required to do so, Supplier may at its option and after request by Marketer
elect to sell to Marketer quantities of Products in excess of the maximum
quantities specified in this agreement. Deliveries by Supplier to Marketer shall
be spaced reasonably evenly over the month in accordance with such procedures as
may be reasonably established by Supplier. Marketer’s purchases of each grade of
a particular grade or category of Product shall be in such proportion as
Supplier in its sole discretion shall determine.
4    Delivery
4.1    Delivery Points
Subject to later change by Supplier as set forth below, Supplier shall deliver
or arrange for the delivery of Products to Marketer in the manner and at the
delivery points set forth below.

Branded Motor Fuel Marketer Agreement    -3-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




Products
Delivery Point
Type of Delivery
Chevron or Texaco Motor Gasoline
FORT WORTH TX TRM CHEVRON
Bulk Transport
Chevron or Texaco Diesel Fuel
FORT WORTH TX TRM CHEVRON
Bulk Transport
Chevron or Texaco Motor Gasoline
GALENA PARK TX TRM CHEVRON
Bulk Transport
Chevron or Texaco Diesel Fuel
GALENA PARK TX TRM CHEVRON
Bulk Transport
Chevron or Texaco Motor Gasoline
ABERNATHY TX TRM VALERO
Bulk Transport
Chevron or Texaco Diesel Fuel
ABERNATHY TX TRM VALERO
Bulk Transport
Chevron or Texaco Motor Gasoline
ABILENE TX TRM PRIDE REF
Bulk Transport
Chevron or Texaco Diesel Fuel
ABILENE TX TRM PRIDE REF
Bulk Transport
Chevron or Texaco Motor Gasoline
AMARILLO TX TRM VALERO
Bulk Transport
Chevron or Texaco Motor Gasoline
AUSTIN TX TRM FLINT HILLS RES
Bulk Transport
Chevron or Texaco Diesel Fuel
AUSTIN TX TRM FLINT HILLS RES
Bulk Transport
Chevron or Texaco Motor Gasoline
BATON ROUGE LA TRM EXXONMOB
Bulk Transport
Chevron or Texaco Diesel Fuel
BATON ROUGE LA TRM EXXONMOB
Bulk Transport
Chevron or Texaco Motor Gasoline
BEAUMONT TX TRM SUNOCO
Bulk Transport
Chevron or Texaco Diesel Fuel
BEAUMONT TX TRM SUNOCO
Bulk Transport
Chevron or Texaco Motor Gasoline
BROWNSVILLE TX TRM CITGO
Bulk Transport
Chevron or Texaco Diesel Fuel
BROWNSVILLE TX TRM CITGO
Bulk Transport
Chevron or Texaco Motor Gasoline
CADDO MILLS TX TRM TRUMAN
Bulk Transport
Chevron or Texaco Diesel Fuel
CADDO MILLS TX TRM TRUMAN
Bulk Transport
Chevron or Texaco Motor Gasoline
CENTER TX TRM SUNOCO
Bulk Transport
Chevron or Texaco Diesel Fuel
CENTER TX TRM SUNOCO
Bulk Transport
Chevron or Texaco Motor Gasoline
HARLINGEN TX TRM VALERO
Bulk Transport
Chevron or Texaco Diesel Fuel
HARLINGEN TX TRM VALERO
Bulk Transport
Chevron or Texaco Motor Gasoline
HEARNE TX TRM SUNOCO
Bulk Transport
Chevron or Texaco Diesel Fuel
HEARNE TX TRM SUNOCO
Bulk Transport
Chevron or Texaco Motor Gasoline
IRVING TX TRM EXXONMOBIL
Bulk Transport
Chevron or Texaco Diesel Fuel
IRVING TX TRM EXXONMOBIL
Bulk Transport
Chevron or Texaco Motor Gasoline
LAKE CHARLES LA TRM CITCO
Bulk Transport
Chevron or Texaco Diesel Fuel
LAKE CHARLES LA TRM CITCO
Bulk Transport
Chevron or Texaco Motor Gasoline
LAREDO TX TRM VALERO
Bulk Transport
Chevron or Texaco Diesel Fuel
LAREDO TX TRM VALERO
Bulk Transport
Chevron or Texaco Motor Gasoline
ODESSA TX TRM MAGELLAN
Bulk Transport
Chevron or Texaco Diesel Fuel
ODESSA TX TRM MAGELLAN
Bulk Transport
Chevron or Texaco Motor Gasoline
SAN ANGELO TX TRM PRIDE
Bulk Transport
Chevron or Texaco Diesel Fuel
SAN ANGELO TX TRM PRIDE
Bulk Transport
Chevron or Texaco Motor Gasoline
SAN ANTONIO TX TRM CITGO
Bulk Transport
Chevron or Texaco Diesel Fuel
SAN ANTONIO TX TRM CITGO
Bulk Transport
Chevron or Texaco Motor Gasoline
SAN ANTONIO TX TRM FLINT HILL
Bulk Transport
Chevron or Texaco Diesel Fuel
SAN ANTONIO TX TRM FLINT HILL
Bulk Transport
Chevron or Texaco Motor Gasoline
WACO TX TRM FLINT HILLS RESOUR
Bulk Transport
Chevron or Texaco Diesel Fuel
WACO TX TRM FLINT HILLS RESOUR
Bulk Transport
Chevron or Texaco Motor Gasoline
PORT ALLEN LA TRM PLACID
Bulk Transport
Chevron or Texaco Diesel Fuel
PORT ALLEN LA TRM PLACID
Bulk Transport
Chevron or Texaco Motor Gasoline
EULESS TX TRM FLINT HILLS
Bulk Transport
Chevron or Texaco Diesel Fuel
EULESS TX TRM FLINT HILLS
Bulk Transport


Branded Motor Fuel Marketer Agreement    -4-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




Chevron or Texaco Motor Gasoline
EL PASO TX TRM WESTERN REF
Bulk Transport
Chevron or Texaco Diesel Fuel
EL PASO TX TRM WESTERN REF
Bulk Transport
Chevron or Texaco Motor Gasoline
DALLAS TX TRM MAGELLAN
Bulk Transport
Chevron or Texaco Diesel Fuel
DALLAS TX TRM MAGELLAN
Bulk Transport



Supplier shall have the right at any time in its absolute discretion to change
any of the above delivery points. In the event of any such change, the Terminal
Annual Quantities attributable to the discontinued delivery point shall be
allocated to the new or changed delivery points in such proportion as Supplier
may specify.
4.2
Legal Transfer

Title and risk of loss shall pass to Marketer at the delivery point.
4.3
Delivery into Marketer’s Vehicles

If deliveries are to be made into vehicles supplied by Marketer, Supplier shall
not be required to make such deliveries into such vehicles unless they are clean
and empty immediately prior to delivery and shall not be required to load or
deliver quantities less than the full capacity of the vehicle, except as
otherwise authorized by Supplier. Marketer shall comply with such reasonable
rules and regulations as Supplier may establish regarding deliveries by Supplier
into Marketer’s vehicles.
4.4
Delivery into Marketer’s Storage Facilities

If deliveries are to be made into Marketer’s storage facilities, Marketer shall
provide storage facilities sufficient to enable it to receive such deliveries
and shall provide Supplier with unimpeded and adequate ingress thereto and
egress therefrom twenty-four hours per day. Marketer shall comply with such
reasonable rules and regulations as Supplier may establish regarding deliveries
by Supplier into Marketer’s storage facilities.
4.5
Delivery by Barge

If deliveries are to be made by barge, Marketer shall provide free wharfage at
the delivery point where the barge may at all times lie safely afloat.
4.6
Demurrage

Marketer shall reimburse Supplier on demand for any demurrage or other charges
incurred by Supplier by reason of Marketer’s failure to unload any delivery
vehicle or release the same within the time allowed without demurrage or other
charge even though such failure may have arisen from causes beyond the control
of Marketer.
4.7
Orders for Delivery

Deliveries by Supplier to Marketer shall be made after reasonable notice from
Marketer. All orders for delivery of the Products shall be placed by Marketer at
Supplier’s designated order point, unless Supplier gives Marketer written notice
of alternate arrangements.
5    Price
The prices that Marketer shall pay Supplier for the Products shall be Supplier’s
prices to Marketer in effect at the time and place of each delivery for the
particular Product, grade,

Branded Motor Fuel Marketer Agreement    -5-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




quantity and type of delivery involved, as established by Supplier. Supplier
shall have the right at any time without prior notice to Marketer to change any
or all such prices or the method by which Supplier’s prices to Marketer are
determined.
6    Payment Terms
6.1    Cash Terms
Marketer shall, except at Supplier’s option, pay Supplier cash before delivery
for the Products.
6.2    Optional Credit Terms
If Supplier elects to extend credit to Marketer, Marketer acknowledges the
importance of payment within the terms specified when credit is extended and
agrees that any past due amounts shall bear interest at the rate of 18% per year
or the maximum rate permitted by the state of Marketer’s residence as specified
in section 21.2 (Notices), whichever is less. If Marketer fails to make payment
within the specified terms, such failure shall, at Supplier’s option, be deemed
a breach of this entire agreement and, in addition to such other remedies as it
may have, Supplier shall have thereafter the right to demand advance cash
payment, to withhold deliveries until such advance payment (including payment of
all amounts then outstanding for Products delivered by Supplier to Marketer) is
received, or to terminate this agreement. The acceptance of any payment by
Supplier after the due date shall not waive any of Supplier’s rights nor shall
such withholding of deliveries or termination of this agreement affect any
obligation of Marketer. If credit is extended to Marketer by Supplier, Marketer
shall furnish Supplier with such information regarding Marketer’s financial
condition as Supplier may reasonably request.
6.3    Change of Payment Terms
Supplier’s terms of payment are subject to change without notice at the
discretion of Supplier.
7
Taxes

Any tax, duty, toll, fee, impost, charge or other exaction, or the amount
equivalent thereto, and any increase thereof now or hereafter imposed, levied or
assessed by any governmental authority upon, measured by, incident to, or as a
result of the transactions provided for in this agreement (other than local,
state, and federal net income taxes measured by the net income of Supplier from
all sources), or the transportation, importation, production, manufacture, use
or ownership of the Products, shall, if collectible or payable by Supplier, be
paid by Marketer on demand by Supplier. Any such payments shall be in addition
to the prices for the Products otherwise provided for in this agreement.
Marketer shall, at Supplier’s request, execute and deliver to Supplier such
certificates or other documents as Supplier may reasonably require to enable
Supplier to secure any tax exemption that may be available in connection with
sales or deliveries under this agreement.

Branded Motor Fuel Marketer Agreement    -6-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




8
Product Quality and Identity

8.1
Product Quality

The Products shall be Supplier’s brands, grades, and quality thereof,
respectively, as established by Supplier for its Branded Marketers at the time
and place of delivery. Marketer shall not permit the adulteration of any
Products. Marketer shall maintain the quality of the Products and shall comply
with such reasonable rules and regulations as Supplier may establish regarding
the handling and quality control of the Products, including the requirements of
Supplier’s Motor Fuel Quality Compliance Manual referred to in section 19.1
(Motor Fuel Regulations).
8.2
Product Identity

Marketer agrees that the Products shall be resold by Marketer only under the
trademarks and trade names authorized by Supplier for the Products, except as
provided in section 8.7 (Disapproved Retail Outlets). At no time shall Marketer
sell or offer for sale under such trademarks and trade names any product not
authorized by Supplier to be sold thereunder. Marketer shall see that any
likelihood of confusion between the Products and products of other manufacturers
or suppliers, and any likelihood of substitution or commingling of the products
of others as or with the Products, is eliminated and shall comply with such
reasonable rules and regulations in this regard as Supplier may establish.
Supplier’s representatives shall have the right at any time to enter upon the
premises where the Products are stored by or for Marketer and to take samples of
the Products for testing purposes, compensating Marketer (at Marketer’s cost,
which for this purpose shall be based on Supplier’s price to Marketer under this
agreement in effect at the time such samples are taken, or, at Supplier’s
option, in kind) for any Products taken.
8.3
Supplier’s Insignia

Marketer recognizes Supplier’s right to use and authorize others to use all
trademarks, service marks, trade names, color schemes, service station designs,
and other elements of Supplier’s trade dress (collectively “Supplier’s
Insignia”) utilized by Supplier to identify products and services or the places
or outlets where they are sold or marketed. Marketer shall not claim any right,
title, or interest in Supplier’s Insignia. Marketer acknowledges the need to
control Marketer’s use of Supplier’s Insignia in order to maintain the validity
thereof and to assure the continued recognition of, acceptance by, and high
regard of the motoring public and other consumers for the products and services
and Retail Outlets identified by Supplier’s Insignia. Accordingly, Marketer
agrees that Supplier’s Insignia shall be used only in such manner as may be
approved by Supplier and that Supplier may change Supplier’s Insignia and its
promotional materials as it sees fit. Marketer shall not simulate in any way any
of Supplier’s Insignia. Marketer shall not use any of Supplier’s Insignia in
Marketer’s company name, nor permit such use in the name of any company in which
Marketer has an interest. Marketer shall not register an Internet domain name
containing Supplier’s Insignia without Supplier’s prior written consent. Any
domain name containing Supplier’s Insignia shall be deemed to be Supplier’s
Insignia for purposes of this agreement. Upon the termination of this agreement,
Marketer shall immediately:
a.
Discontinue any and all use of Supplier’s Insignia.


Branded Motor Fuel Marketer Agreement    -7-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




b.
Obliterate Supplier’s Insignia from all real or personal property utilized by
Marketer.

c.
Remove Supplier’s Insignia from all telephone directory listings and any other
advertising media utilized by Marketer.

d.
Refrain from making any statements or engaging in any conduct that suggests that
Marketer remains affiliated with Supplier in any way.

Marketer likewise shall obliterate Supplier’s Insignia from any real or personal
property of Marketer before selling such property to a third party.
8.4
Branded Signs

Signs bearing Supplier’s Insignia (including primary identification signs,
interior-lighted price signs, pump island spanners, canopy graphics, windshield
water and towel holders, and other identifications) are referred to in this
section 8 as “Branded Signs” whether they are owned by Supplier, Marketer, or
another party. Marketer shall use Branded Signs (or permit their use by others)
only:
a.
In connection with products manufactured or handled by Supplier.

b.
In such manner as may be approved by Supplier.

c.
In connection with the operation of a Supplier-approved Retail Outlet offering
Chevron or Texaco brand motor fuels for sale to the general public.

d.
In accordance with Supplier’s image standards for Chevron or Texaco branded
Retail Outlets.

All trademark, service mark, and copyright rights and other intellectual
property rights in Branded Signs shall remain with Supplier. Marketer may not
use other signs to advertise products purchased from Supplier nor place other
signs on a sign pole containing a Branded Sign (except motor fuel price signs)
without Supplier’s prior written consent. Marketer shall not transfer ownership
or possession of any Branded Signs (or any trash valets of the design patented
by Supplier) unless the transferee agrees in writing to assume all of Marketer’s
obligations under this section 8 and Marketer promptly provides Supplier with a
true and correct copy of such assumption agreement.
8.5
Supplier’s Right to Change Brands, Discontinue Products, and Add New Products

Supplier shall have the right at any time to change, alter or amend any of the
trademarks and trade names under which the Products are now or may hereafter be
sold. If Supplier discontinues marketing any Product in any area in which
Marketer distributes the Products, Supplier shall be relieved of all obligations
to sell or deliver the discontinued Product to Marketer in the relevant area. If
Supplier markets in such area any other motor fuel product in lieu of a
discontinued Product or in addition to the Products (a “New Product”), then this
agreement shall embrace the New Product and all of the terms and conditions of
this agreement applicable to the Products (or previously applicable to any
discontinued Product) shall apply to the New Product. Discontinued Products and
New Products may include product grades and categories, and biofuels or other
renewable or alternative fuels.

Branded Motor Fuel Marketer Agreement    -8-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




Marketer or its customers shall be solely responsible for any investment
required for them to handle, distribute, or resell any New Product.
8.6
Branding of Retail Outlets

Marketer shall not use Supplier’s Insignia at, or authorize or permit their use
by the operator of, any service station, cardlock facility or other motor fuel
retail outlet (a “Retail Outlet”) of Marketer or one of Marketer’s customers,
unless Supplier in its sole discretion so approves and enters into a written
agreement authorizing the use of Supplier’s Insignia (an “Authorization
Agreement”) at the Retail Outlet with Marketer on terms and conditions
satisfactory to Supplier. If the Retail Outlet is operated by someone other than
Marketer, Supplier may condition any Authorization Agreement with Marketer for
the Retail Outlet on its operator entering into a written agreement with
Marketer regarding the operation of and use of Supplier’s Insignia at the Retail
Outlet on terms and conditions satisfactory to Supplier. Supplier reserves the
right to approve or establish Retail Outlets anywhere it chooses for operation
under the Chevron or Texaco brand or another brand by other Branded Marketers or
other resellers or by Supplier itself through its employees or agents. An
Authorization Agreement for a Retail Outlet between Supplier and another Branded
Marketer confers no rights on Marketer, and Marketer shall not supply Chevron or
Texaco brand motor fuel to any Retail Outlet supplied by another Branded
Marketer unless Marketer first enters into its own Authorization Agreement for
the Retail Outlet with Supplier. Marketer shall keep complete and accurate
records showing the monthly quantities of each Product supplied by Marketer to
each Retail Outlet for which Supplier has entered into an Authorization
Agreement with Marketer. Marketer shall also keep, or shall cause Marketer’s
retailer customers to keep, complete and accurate inventory records for all
motor fuels stored and sold at such Retail Outlets. Marketer shall submit copies
of such records to Supplier as Supplier may request.
8.7
Disapproved Retail Outlets

If Supplier is unwilling to enter into an Authorization Agreement with Marketer
for a particular Retail Outlet, Marketer may nevertheless supply it (if
otherwise legally permitted) provided that Marketer shall not represent or
authorize or permit any other person to represent that the products supplied are
the products of Supplier or use or authorize or permit any other person to use
any of Supplier’s Insignia or any other identification, designation or marking
of any kind at the Retail Outlet that would identify it or the products sold
there with Supplier. It is understood and agreed that Products purchased under
this agreement and resold at a Retail Outlet pursuant to this section 8.7 shall
be sold under Marketer’s brands and trade names or those of Marketer’s
customers, and Supplier hereby gives its consent to such rebranding of those
Products. If the Retail Outlet is operated by someone other than Marketer,
Marketer shall impose the same obligations on the operator by written agreement
in a form satisfactory to Supplier.
8.8
Marketer’s Indemnity Obligations

Marketer’s indemnity obligation under section 17 (Indemnity) shall include any
and all expense, liability and claims for damage to property (including property
of Marketer), or for injury to or death of any person (including Marketer),
directly or indirectly arising or alleged to arise from anything occurring from
any cause on or about or in connection with

Branded Motor Fuel Marketer Agreement    -9-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




the maintenance, upkeep, repair, replacement or operation of any Retail Outlet
supplied by Marketer or anything located thereon. The insurance to be carried by
Marketer pursuant to section 18 (Insurance) shall include, but not be limited
to, insurance in regard to each such Retail Outlet of the types and in the
amounts specified in section 18 and, upon request by Supplier, Marketer shall
furnish Supplier with satisfactory evidence of the maintenance of such
insurance.
8.9
Survival of Covenants

The covenants contained in this section 8 shall survive termination of this
agreement.
9
Supplier’s Payment Card Programs

9.1
Payment Card Acceptance

Supplier may, at its option, authorize Marketer or one or more of Marketer’s
retailer customers to participate in Supplier’s payment card programs
(“Supplier’s Card Programs”) and accept credit cards, debit cards, or other
payment cards approved by Supplier for retail sales under Supplier’s Card
Programs. By participating in and submitting payment card transactions to
Supplier for processing under Supplier’s Card Programs, Marketer agrees to be
bound by and honor all of the terms and conditions of the relevant programs, as
established by Supplier. Supplier may now or in the future impose various
service charges under Supplier’s Card Programs, and may refuse to process or may
charge back to Marketer credit card or debit card transactions in accordance
with the terms and conditions of Supplier’s Card Programs. Supplier reserves the
right at any time to change such terms and conditions, or to terminate
Supplier’s Card Programs or any authorization to Marketer or Marketer’s retailer
customers to participate in Supplier’s Card Programs.
9.2
Records

In order to help Supplier administer Supplier’s Card Programs, Marketer shall
keep complete and accurate records showing the dollar amount of the Products
supplied by Marketer to each Retail Outlet at which payment card sales are made
under Supplier’s Card Programs. Marketer shall submit copies of such records to
Supplier as Supplier may request.
10
Conduct of Marketer’s Business

10.1
Independent Business

In the performance of this agreement Marketer is engaged in an independent
business and nothing in this agreement shall be construed as granting Supplier
any right to control or direct Marketer with respect to Marketer’s conduct of
such business. Supplier has no right to exercise any control over any of
Marketer’s employees, all of whom are entirely under the control and direction
of Marketer, who shall be responsible for their actions and omissions. Marketer
accepts exclusive liability for all contributions and payroll taxes required
under federal Social Security laws and State Unemployment Compensation laws or
other payments under any laws of similar character as to all persons employed by
and working for Marketer.

Branded Motor Fuel Marketer Agreement    -10-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




10.2
Legal Compliance

Marketer shall conduct all operations in strict compliance with all applicable
laws, ordinances, and regulations of all governmental authorities. Marketer
shall provide Supplier with all information that it may reasonably request to
enable Supplier to comply with all applicable laws, ordinances and regulations
of all governmental authorities. Marketer’s indemnity obligation under
section 17 (Indemnity) shall include any and all expense, liability, claims,
fines, civil penalties or demands that may arise or be assessed as a result of
any failure by Marketer to comply with any of the foregoing governmental
requirements.
10.3
Sale of Products

Marketer shall diligently promote the sale in Marketer’s Area of Primary
Responsibility of the Products, and shall conduct the operation of Marketer’s
business in such a manner as to promote goodwill toward Supplier and the
Products. Marketer shall not disparage or diminish in any way by act or omission
the good reputation of Supplier, Supplier’s products or the Retail Outlets at
which Supplier’s products are sold. Without limitation on the foregoing,
Marketer shall not solicit or request any customer that purchases a Product from
Marketer to cease purchasing the Product and instead purchase a competitive
product from Marketer, or otherwise suggest or recommend such a switch. Marketer
agrees to assist in the administration of any promotional programs Supplier may
establish for its retailer or other customers. Marketer agrees to distribute to
Marketer’s customers such promotional materials furnished by Supplier as
Supplier may reasonably request. Marketer shall not sell or distribute the
Products as an aviation fuel or for any other application unintended by
Supplier.
11    Oil Spills
If a Product spill occurs anywhere in connection with Marketer’s performance of
this agreement, Marketer shall promptly notify Supplier and the appropriate
governmental authorities and shall take immediate action to clean up the spill
and prevent further damage. Upon receipt of such notification, Supplier shall
have the right, at its election, to provide, or cause to be provided, to
Marketer such additional manpower, equipment and material as in Supplier’s sole
discretion are deemed reasonable to complete the clean-up in a satisfactory
manner. Marketer shall pay and be responsible for, and Marketer’s indemnity
obligations under section 17 (Indemnity) shall include, but not be limited to,
all costs and expenses incurred in connection with the clean-up operations,
including reimbursement to Supplier for all of its costs and expenses, and all
fines, charges, fees or judgments imposed or levied by any federal, state or
local governmental agency as a result of such spill, except in the event the
spill resulted solely from any act or omission on the part of Supplier or
Supplier’s employees.
12    Sale of Marketer’s Business
12.1    Offer to Transfer Assets
Subject to any valid requirements of any applicable statute, if at any time
during the term of this agreement, Marketer desires to sell, lease or otherwise
transfer all or any part of the assets (including but not limited to real or
personal property, contract rights, accounts

Branded Motor Fuel Marketer Agreement    -11-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




receivable, customer lists and other intangible assets) then used by Marketer in
the distribution and sale of the Products purchased under this agreement (other
than as collateral for a loan from a financial institution or any other transfer
in the ordinary course of Marketer’s business), and Marketer receives a bona
fide offer for the same which Marketer wishes to accept, Marketer shall
immediately notify Supplier in writing of the terms thereof and provide Supplier
with a complete copy of the executed written agreement or other documents
embodying such offer which contain all of the terms and conditions between the
parties, with no material terms yet to be negotiated, together with copies of
all information regarding Marketer’s business supplied to the offeror by
Marketer, and all information and documentation required by section 16
(Assignment).
12.2    Supplier’s Right of First Refusal
Supplier shall have the right to acquire such interest of Marketer at the price
and on the terms of such offer if Supplier, within 60 days after Supplier’s
receipt of such written notice from Marketer of any such offer (together with
all documents and other information required by this section 12 and section 16),
notifies Marketer in writing of Supplier’s exercise of such option. If Supplier
exercises such right, the transaction shall be consummated within 30 days after
delivery to Marketer of Supplier’s notice of exercise or at such later date as
may be specified in the offer and Marketer shall, prior to such date and at
Marketer’s expense, do all things necessary or desirable in order to give
Supplier title to the interest being acquired free from the claims of Marketer’s
creditors. If Supplier does not exercise such right, Marketer may, at any time
within 6 months after the expiration of such 60-day period, but no later, sell,
lease or otherwise transfer such interest, but only to the original offeror and
only upon the terms of the offer submitted by Marketer to Supplier.
12.3    General
Supplier’s rights hereunder shall continue to apply until Marketer’s entire
interest is transferred in accordance herewith. An offer by a third party to
exchange other property interests owned or to be acquired by it for any interest
of Marketer shall be deemed to constitute an offer to purchase for a price equal
to the fair market value of the property offered in exchange. Nothing herein
shall be construed as a consent by Supplier to any such sale, lease or transfer
or a waiver of any of Supplier’s rights under section 16 or under any other
agreement between Marketer and Supplier. Supplier shall have the right to assign
its rights under this section 12 to a third party.


13    Prevention of Performance; Shortage of Supply
13.1    Force Majeure
There shall be no obligation to sell or deliver or to receive or use the
Products when and while, and to the extent that, the receiving or using or
manufacture or making deliveries in the customary manner is prevented or
hindered by act of God, fire, riot, labor disturbances (whether involving
employees of the party affected or of others and regardless of whether the
disturbance could be settled by acceding to the demands of a labor group),
accident, war or the acts of any government (whether foreign or domestic,
federal, state, county or municipal) or any causes beyond the reasonable control
of the party affected, whether or not similar to any of the foregoing causes. In
cases of partial or total interruption or loss or

Branded Motor Fuel Marketer Agreement    -12-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




shortage of transportation facilities or supplies, or shortage of Products
deliverable under this agreement, Supplier may allocate deliveries of available
Products among Marketer, Supplier’s other customers, contract or otherwise,
including Supplier’s affiliates, and Supplier for its own use, on any basis
which in Supplier’s sole judgment is fair and reasonable, allowing for such
priorities as Supplier deems appropriate. No such reduction need be made up.
13.2    Shortage of Supplies
Due to uncertainties in the supply/demand situation (which may include a
decision by Supplier that the costs of some crude oil and products which might
be available are unreasonable), Supplier may not have sufficient supplies of one
or more of the Products to meet the full requirements of Marketer, of Supplier’s
other customers, contract or otherwise, including Supplier’s affiliates, and of
Supplier for its own use. Whenever that situation exists and Supplier’s
performance under this agreement is not otherwise excused, Supplier may allocate
deliveries of available Products on any basis which in Supplier’s sole judgment
is fair and reasonable, allowing for such priorities as Supplier deems
appropriate. No such reduction need be made up.
13.3    Allocation
Allocation is fair and reasonable even if it is based on a shortage in the then
contemplated sources of supply or a general shortage in Supplier’s System or on
historical or planned deliveries. “Supplier’s System” means the supply system of
Supplier’s ultimate parent company, Chevron Corporation, and its wholly owned
subsidiaries.
14    Termination
14.1    Marketer’s Right to Terminate
Marketer may terminate this agreement without cause at any time during the term
of this agreement upon giving Supplier 90 days’ prior written notice of such
termination.
14.2    Supplier’s Right to Terminate (other than for market withdrawal)
Supplier may, in addition to its other remedies, including the right to
terminate this agreement as otherwise provided, terminate this agreement upon
giving Marketer 90 days’ prior written notice of such termination or, if it
would not be reasonable for Supplier to give 90 days’ prior written notice, at
Supplier’s election upon giving Marketer prior notice for such lesser period as
is reasonable in the circumstances, if any one of the following occurs:
a.
Marketer by act or omission breaches or defaults on any covenant, condition or
other provision of this agreement.

b.
Marketer fails to exert good faith efforts to carry out the provisions of this
agreement following written notice to Marketer from Supplier of such failure and
a reasonable opportunity to exert good faith efforts to carry out such
provisions.

c.
Marketer fails to pay to Supplier in a timely manner when due all sums to which
Supplier is legally entitled (whether or not owed under this agreement).

d.
Marketer knowingly fails to comply with federal, state or local laws and
regulations relevant to Marketer’s performance of this agreement.


Branded Motor Fuel Marketer Agreement    -13-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




e.
Willful adulteration, commingling, mislabeling or misbranding of motor fuels or
other violations by Marketer of trademarks utilized by Supplier.

f.
Unlawful, fraudulent or deceptive acts or practices or criminal misconduct by
Marketer relevant to Marketer’s performance of this agreement.

g.
Conviction of Marketer of any felony involving moral turpitude.

h.
Marketer knowingly induces the breach by a third party of a contract between
Supplier and the third party.

i.
Any other event which is relevant to the relationship between Supplier and
Marketer and as a result of which termination of this agreement is reasonable.

Without limitation on the foregoing, it is agreed that upon the occurrence of
any of the events specified in sections 14.2.e through 14.2.h it would not be
reasonable to require Supplier to give 90 days’ prior written notice, that
10 days’ notice would be reasonable in the circumstances, and that in any such
circumstance Supplier may elect to terminate this agreement upon giving Marketer
10 instead of 90 days’ prior written notice of such termination.
14.3    Market Withdrawal
If during the term of this agreement Supplier decides to withdraw from marketing
motor fuel in Marketer’s Area of Primary Responsibility through Retail Outlets
identified by Supplier’s Insignia, Supplier may terminate this agreement by
giving Marketer 180 days’ prior written notice of such termination and otherwise
complying with any applicable requirements of law, including the federal
Petroleum Marketing Practices Act.
14.4    Marketer’s Death
This section 14.4 applies if Marketer is an individual. If any applicable
statute (i) limits Supplier’s ability to terminate this agreement in the event
of Marketer’s death or (ii) allows Marketer to designate a successor-in-interest
in the event of Marketer’s death, Supplier and Marketer shall comply with the
requirements of such statute. Absent such a statute, or absent a valid
designation by Marketer of a successor-in-interest under such a statute, or if
Marketer’s designated successor-in-interest does not qualify under the statute
or elects not to assume Marketer’s obligations under this agreement, Supplier
may terminate this agreement following Marketer’s death, upon giving 90 days’
prior written notice of such termination to Marketer’s estate, if either:
a.
Marketer’s estate does not assign its rights under this agreement within 6
months following Marketer’s death to an assignee meeting all of Supplier’s
then-current qualifications for prospective Supplier marketers.

b.
Such assignee does not assume in writing within 6 months following Marketer’s
death all of Marketer’s obligations under this agreement.

14.5    No Implied Waiver or Release
Waiver by Supplier of one or more breaches or defaults by Marketer shall not be
deemed to be a waiver of any other or continuing breach or default. Termination
of this agreement shall not relieve Marketer of responsibility for obligations
incurred prior to termination.

Branded Motor Fuel Marketer Agreement    -14-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




14.6    Sale of Products Following Expiration of Term
If Supplier continues to accept orders from Marketer for the Products following
expiration of the term of this agreement, such sales shall be upon all of the
terms and conditions of this agreement. Such sales shall not be construed to
evidence a renewal of this agreement by operation of law or otherwise, but shall
imply only an agreement from day to day, which Supplier may (subject to any
valid requirements of any applicable statute) terminate without cause at any
time upon giving Marketer written notice of such termination.
15    Exchange Terminals
15.1    Termination of Exchange Agreements
Each of the following delivery points is an exchange terminal at which Products
are made available to Supplier pursuant to a product exchange agreement between
Supplier and a third party:
ABERNATHY TX TRM VALERO
ABILENE TX TRM PRIDE REF
AMARILLO TX TRM VALERO
AUSTIN TX TRM FLINT HILLS RES
BATON ROUGE LA TRM EXXONMOB
BROWNSVILLE TX TRM CITGO
CENTER TX TRM SUNOCO
HARLINGEN TX TRM VALERO
HEARNE TX TRM SUNOCO
IRVING TX TRM EXXONMOBIL
LAKE CHARLES LA TRM CITCO
LAREDO TX TRM VALERO
ODESSA TX TRM MAGELLAN
SAN ANGELO TX TRM PRIDE
SAN ANTONIO TX TRM CITGO
SAN ANTONIO TX TRM FLINT HILL
WACO TX TRM FLINT HILLS RESOUR
PORT ALLEN LA TRM PLACID
EULESS TX TRM FLINT HILLS
EL PASO TX TRM WESTERN REF
BEAUMONT TX TRM SUNOCO
Each such exchange agreement is terminable at any time by either party thereto
without cause upon short notice – typically 30 to 60 days’ notice. If any such
exchange agreement

Branded Motor Fuel Marketer Agreement    -15-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




is terminated by either party thereto (and Supplier may do so in its absolute
discretion), Supplier may terminate its obligations under section 3 (Product
Quantities) and section 4 (Delivery) to deliver Products to Marketer at the
applicable delivery point upon giving Marketer 90 days’ prior written notice of
such termination or, if it would not be reasonable for Supplier to give 90 days’
prior written notice, at Supplier’s election upon giving Marketer prior notice
of such lesser period as is reasonable in the circumstances. If Supplier’s
obligations to make deliveries at a particular delivery point are terminated
pursuant to this section 15.1, Supplier shall have no obligation to make up the
resulting reduction in the quantity of Products which Supplier is obligated to
supply to Marketer under section 3 nor shall Supplier have any obligation to
supply additional quantities of Products to Marketer at any other delivery
point, but Supplier may in its sole discretion elect to do so.
15.2    Alternative Supply Arrangements.
If any such exchange agreement is terminated and Supplier is able to make
alternative arrangements, on terms and conditions which are (in its sole
judgment) satisfactory to Supplier, for the supply of Products to Marketer at an
alternative delivery point, Supplier’s obligations under this agreement shall be
subject to all of the terms and conditions of such alternative supply
arrangements. If only limited quantities of Products are available to Supplier
at such alternative delivery point, Supplier may allocate deliveries of
available Products in the manner set forth for other circumstances in section 13
(Prevention of Performance; Shortage of Supply). No such reduction need be made
up. Upon termination of such alternative supply arrangements, Supplier shall
have the right to terminate its obligations to make deliveries at the
alternative delivery point. If Supplier’s obligations to make deliveries at a
particular delivery point are terminated pursuant to this section 15.2, Supplier
shall have no obligation to make up the resulting reduction in the quantity of
Products which Supplier is obligated to supply to Marketer under section 3
(Product Quantities) nor shall Supplier have any obligation to supply additional
quantities of Products to Marketer at any other delivery point, but Supplier may
in its sole discretion elect to do so.
15.3    Termination of Supply at All Delivery Points
If Supplier’s obligation to sell Products to Marketer has been terminated with
respect to all delivery points and Supplier therefore no longer has any
remaining obligation under this agreement to sell Products to Marketer, this
agreement shall automatically terminate without further notice to Marketer.
15.4    Exchange Terminal Rules and Regulations
Marketer shall comply with all applicable rules and regulations of any exchange
terminal in effect at the time of delivery, including any requirement that
Marketer provide specified insurance coverage.

Branded Motor Fuel Marketer Agreement    -16-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




16    Assignment
16.1    Assignment by Marketer
This agreement is personal to Marketer and Marketer shall not, subject to any
valid requirements of any applicable statute, assign any rights or delegate any
duties that Marketer may have under this agreement, either voluntarily,
involuntarily or by operation of law, or otherwise, without the prior written
consent of Supplier. Marketer shall advise Supplier in writing of any proposed
assignment, and shall provide Supplier such information and documentation
relating to the proposed assignment and assignee as Supplier may reasonably
require, including a fully completed Marketer Application in Supplier’s
then-current form, together with all financial statements and other attachments
designated in such application, and all information and documentation required
by section 12 (Sale of Marketer’s Business).
16.2    Change in Control of Marketer
This section 16.2 applies if Marketer is a corporation, limited liability
company, or partnership. Any sale, conveyance, alienation, transfer or other
change of interest in or title to or beneficial ownership of any voting stock of
Marketer (or securities convertible into voting stock of Marketer) or other
voting, profit, capital or partnership interest of Marketer, which results in a
change in the control of Marketer, whether voluntarily or by operation of law,
merger or other corporate proceedings, or otherwise, shall be construed as an
assignment of Marketer’s rights under this agreement. A change in the control of
Marketer shall be deemed to occur whenever a party gains the ability to
influence the business and affairs of Marketer directly or indirectly. A party
who owns 25 percent or more of the voting stock of Marketer (or securities
convertible into such voting stock) or other voting, profit, capital or
partnership interest of Marketer, shall be deemed to have such ability. In the
case of a limited partnership, a party who owns 25 percent or more of the
general partner interest in the limited partnership shall also be deemed to have
such ability. Thus, for example, any of the following would constitute an
assignment of Marketer’s rights under this agreement and require Supplier’s
prior written consent under section 16.1:
a.
If Marketer is a corporation:

i.
Transfer of 25 percent or more of the voting stock of Marketer.

ii.
Transfer of a lesser percentage of such stock to an existing stockholder who
thereby would own 25 percent or more of Marketer’s voting stock.

iii.
Transfer of a lesser percentage of such stock which as a practical matter
results in a change in the control of Marketer.

b.
If Marketer is a partnership:

i.
Transfer of 25 percent or more of the beneficial interest in Marketer.

ii.
Transfer of 25 percent or more of the general partner interest in Marketer.

iii.
Transfer of a lesser percentage of such interests in Marketer to an existing
partner who would thereby own 25 percent or more of the total partnership or
25 percent or more of the general partner interest in Marketer.

iv.
Transfer of a lesser percentage of such partnership interests which as a
practical matter results in a change in the control of Marketer.


Branded Motor Fuel Marketer Agreement    -17-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




16.3    Assignment by Supplier
Supplier shall have the right at any time to assign its rights and delegate its
duties under this agreement without Marketer’s consent. In the event of any such
assignment by Supplier, the prices to be paid by Marketer pursuant to section 5
(Price) shall be such prices as may be set in good faith by the transferee.


16.4    No Release
Any such assignment or other transfer by Marketer or Supplier shall not relieve
Marketer or Supplier of their obligations under this agreement.
17    Indemnity
Marketer shall indemnify, defend and hold harmless Supplier, Chevron
Corporation, the subsidiary and affiliated companies of each of them
(collectively “Supplier and its affiliates”), and their respective directors,
employees and agents, from and against any and all expenses (including
attorneys’ fees), liabilities and claims of whatsoever kind and nature,
including to those for damage to property (including property of Marketer) or
for injury to or death of any person (including Marketer), directly or
indirectly arising or alleged to arise out of or in any way connected with the
storage, handling, distribution, sale or use of any Products, or with the
maintenance, upkeep, repair, replacement or operation of any premises used by
Marketer in connection with this agreement or anything located thereon,
including any act or omission of Marketer or Marketer’s agents or employees in
the performance of this agreement, or in the operation of any vehicle or
vehicles in connection with Marketer’s business. The foregoing indemnity shall
not apply where such expense, liability or claims result from Supplier’s sole
negligence or willful misconduct.
18    Insurance
18.1    Insurance to be Maintained by Marketer
Without in any way limiting Marketer’s indemnity obligations under section 17
(Indemnity), Marketer shall maintain at Marketer’s own expense during the term
of this agreement the insurance specified below with respect to Marketer’s
operations in connection with this agreement:
a.
Employees. Workers’ Compensation and Employer’s Liability Insurance as
prescribed by applicable law;

b.
General Liability. Comprehensive or Commercial General Liability (Bodily Injury
and Property Damage) Insurance of not less than $1,000,000 combined single limit
per occurrence, including the following supplementary coverage: (i) Contractual
Liability Insurance to cover liability assumed under this agreement and (ii)
Product and Completed Operations Liability Insurance;

c.
Vehicles. Automobile Liability (Bodily Injury and Property Damage) Insurance of
not less than $1,000,000 combined single limit per occurrence, on all owned,
non-owned and hired vehicles; and

d.
Other Legal Requirements. Any other insurance or surety bonding that may be
required under the laws, ordinances and regulations of any governmental
authority,


Branded Motor Fuel Marketer Agreement    -18-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




including the federal Motor Carrier Act of 1980 and all rules and regulations of
the Department of Transportation.
18.2    Other Insurance Requirements
The insurance specified in section 18.1 shall be issued by insurance companies
that meet the financial standards for insurers (established by Supplier) and
shall require the insurer to provide Supplier with 10 days’ prior written notice
of any cancellation or material change in the insurance. The insurance specified
in sections 18.1.b through 18.1.d shall name Supplier and its affiliates as
additional insureds.
18.3    Proof of Insurance
Marketer shall furnish Supplier with certificates or other documentary evidence
satisfactory to Supplier of the insurance required to be maintained by Marketer
under this section 18. If Marketer fails to do so as to any of the required
insurance, then Supplier, in addition to such other remedies as it may have,
shall have the right to purchase such insurance at Marketer’s expense. Marketer
shall upon demand promptly reimburse Supplier for the cost of any insurance
purchased by Supplier for Marketer’s account under this section 18.3.
19    Motor Fuel Regulations
19.1
Compliance Requirements

The Products are subject to federal air pollution laws and regulations
controlling fuels and fuel additives for use in motor vehicles and motor vehicle
engines. Those laws and regulations require motor fuels to meet product
specifications designed to minimize harmful emissions, and impose directly on
Marketer, any distributor, reseller, retailer or wholesale purchaser-consumer
(as defined in such regulations) receiving regulated motor fuels from Marketer
(“Marketer’s Motor Fuel Customers”) and Supplier specific legal obligations in
selling and distributing regulated motor fuels. Supplier has established certain
programs and procedures for handling regulated motor fuels to achieve compliance
with these governmental requirements and reduce liability exposure for
noncompliance. Marketer recognizes the importance to Supplier, Marketer and the
public of Marketer and Marketer’s Motor Fuel Customers meeting fully all
governmental motor fuel requirements. Accordingly, Marketer shall comply with,
and shall cause Marketer’s Motor Fuel Customers to comply with, Supplier’s
current and future programs and procedures for handling regulated motor fuels,
as set forth in Supplier’s Motor Fuel Quality Compliance Manual or other written
communications that Supplier has distributed or may in the future distribute to
Marketer. Marketer shall require Marketer’s Motor Fuel Customers to follow
Supplier’s programs and procedures for handling regulated motor fuels by written
agreement in a form approved by Supplier. Supplier does not represent or warrant
that following its programs and procedures for handling regulated motor fuels
will ensure compliance with all governmental motor fuel requirements. Marketer
is independently responsible for complying fully with all applicable federal,
state and local laws and regulations pertaining to motor fuels, and for causing
Marketer’s Motor Fuel Customers to so comply.

Branded Motor Fuel Marketer Agreement    -19-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




19.2    Product Testing
Marketer shall promptly advise Supplier if Marketer has any indication that
contamination of any Product may have occurred in order that Supplier may, at
its option, conduct a test of the Product. Supplier’s representatives shall have
the right at any time to enter upon the premises where Products are stored by or
for Marketer and to take such quantities of the Products as they deem necessary
to check the Products quality, compensating Marketer (at Marketer’s cost, which
for this purpose shall be based on Supplier’s price to Marketer under this
agreement in effect at the time Products are taken, or, at Supplier’s option, in
kind) for any Products taken.
19.3    Marketer’s Indemnity Obligations
Marketer’s indemnity obligations under section 17 (Indemnity) shall include any
and all expense, liability, claims, fines, civil penalties or demands which may
arise or be assessed as a result of any act or omission of Marketer, Marketer’s
agents, employees or carriers or of Marketer’s Motor Fuel Customers in handling
motor fuel purchased under this agreement, or as a result of failure by any of
them to follow Supplier’s programs and procedures for handling motor fuel.
19.4    Noncompliance
If Marketer fails to comply with the requirements of this section 19 with regard
to any particular Product, then Supplier, in addition to such other remedies as
it may have, shall have the right to terminate delivery to Marketer of that
Product or to suspend such delivery until Supplier is satisfied that Marketer is
again in compliance herewith.
20    Deliveries to Supplier’s Contract Customers
20.1    Contract Customers
Marketer shall, at Supplier’s request and as Supplier’s agent, make deliveries
of Products for Supplier’s account to those customers under contract with
Supplier (“Contract Customers”) specified in Exhibit C and to such other
contract customers as Supplier may specify. Contract Customers may include
local, state and federal governments, retail retailers, certain consumers and
other resellers. Marketer shall be credited by Supplier at Marketer’s cost for
the particular Product involved, based on Supplier’s price to Marketer under
this agreement in effect at the time that Marketer makes such delivery. Each
such delivery by Marketer shall constitute a return to Supplier’s inventory of
the Product so delivered and not a resale of the Product by Marketer to
Supplier, and the quantities of Products so delivered shall not constitute a
part of the maximum quantities specified in section 3 (Product Quantities).
20.2    Nonexclusive Arrangement
Supplier reserves the right at any time to withdraw its request for deliveries
by Marketer to some or all Contract Customers and to make such deliveries
itself.
20.3    Mode of Delivery
In addition to deliveries from Marketer’s trucks into the storage facilities of
Contract Customers, Marketer shall, at Supplier’s request, make deliveries into
Contract Customers’ trucks at Marketer’s storage facilities, and Marketer shall
provide unimpeded and adequate

Branded Motor Fuel Marketer Agreement    -20-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




access to Marketer’s storage facilities during normal business hours to enable
Contract Customers to receive deliveries of Products.
20.4    Credit Deliveries
In making deliveries for Supplier’s account to Contract Customers, Marketer
shall confine all credit deliveries, both as to time and money limits, within
the authority given to Marketer by Supplier in writing. If Marketer makes any
credit deliveries in excess of written authorization either as to time or money
limits, Marketer shall pay Supplier upon demand the amount of such sale price
which on the date of such demand remains unpaid to Supplier, and Supplier may
set off such unpaid price against any sums then or thereafter due to Marketer
from Supplier.
20.5    Compensation
As Marketer’s sole compensation for making deliveries to Contract Customers, on
or before the 20th day of each month during the term of this agreement Supplier
shall pay Marketer the service charges specified in Exhibit C on all deliveries
of Products made by Marketer during the preceding calendar month to the Contract
Customers specified in Exhibit C and shall pay Marketer such service charges as
may be later agreed upon by Supplier and Marketer on all deliveries of Products
made by Marketer during the preceding month to such other Contract Customers as
Supplier may specify during the term of this agreement.
21    Miscellaneous
21.1    Usages
In this agreement, unless otherwise stated or the context otherwise requires,
the following usages apply:
a.
“Includes” means “includes, but is not limited to,” and “including” means
“including, but not limited to.”

b.
Actions permitted under this contract may be taken at any time and from time to
time in the actor’s discretion.

c.
“A or B” means “A or B or both.”

d.
Section and exhibit references are to sections and exhibits of this agreement.
Section references also refer to all included sections. For example, references
to section 14 also refer to sections 14.2, 14.2.a, etc.

21.2    Notices
Any and all written notices to be given under this agreement shall be sent by
certified mail or a nationally recognized overnight courier or personally
delivered to the other party at the address set forth below, or at such other
address as either party may designate by written notice to the other.

Branded Motor Fuel Marketer Agreement    -21-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




Supplier
Marketer
Chevron Products Company
Business Processing Group
1500 Louisiana Street
Houston, TX 77002
Susser Petroleum Operating Co. Llc
555 East Airtex Drive
Houston
TX 77073­6099



21.3    Confidential Information
Marketer agrees that all materials, technology and information made available to
Marketer and not to the general public by or at the direction of Supplier at any
time before or during the term of this agreement through any means of
communication (collectively “Confidential Information”) shall be considered
proprietary trade secrets of Supplier. Without limitation on the foregoing,
Confidential Information includes information about or derived from a Supplier
web site or a web site maintained by a third party designated by Supplier, which
is accessible by Marketer but not the general public. Marketer shall keep
confidential all Confidential Information and use it only in connection with
Marketer’s operations as an authorized reseller of Products. Marketer shall not
disclose Confidential Information to anyone other than Marketer’s employees,
agents or contractors who have a need to know Confidential Information to assist
such operations, and Marketer shall cause any such person to whom Marketer
discloses Confidential Information to keep it confidential and not to disclose
it to anyone else. Upon Supplier’s request, Marketer shall promptly return or
destroy all Confidential Information disseminated in written, electronic or
machine-readable form, and all notes, documents and computer files containing
Confidential Information, and all copies of the foregoing. Marketer shall notify
Supplier promptly in the event Marketer is required by legal process to disclose
any Confidential Information, and make reasonable efforts to obtain an
appropriate protective order for any such required disclosure of Confidential
Information.
21.4    Sales or Earnings Projections Disclaimer
Due to the various factors which may affect the performance of an individual
marketer's business, Supplier does not supply statements of estimated or
projected sales or earnings to prospective Branded Marketers, nor does Supplier
represent that Branded Marketers will earn or are likely to earn a profit. And
no employee of Supplier has been or is authorized to make such statements.
21.5    Marketer Application; Residency
Marketer represents and warrants that all information set forth in Marketer’s
written application to become a Branded Marketer and all other written
information, including financial statements, submitted by Marketer in connection
with such application was at the time of submission true, accurate and complete,
and did not omit any material fact necessary to make the information submitted,
in light of the circumstances under which it was submitted, not misleading.
Marketer also represents and warrants that Marketer is a citizen or lawful
permanent resident of the United States. Marketer shall upon request furnish
Supplier with proof of Marketer’s citizenship or immigration status. In the
event of any breach of the warranties set forth in this section 21.5 occurring
prior to the commencement of the term of this agreement which resulted directly
or indirectly in

Branded Motor Fuel Marketer Agreement    -22-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




Supplier entering into this agreement, Supplier shall have the right to
terminate this agreement.
21.6    Conflicts of Interest
Except as otherwise expressly provided in this agreement, neither Marketer nor
any director, employee or agent of Marketer shall give to or receive from any
director, employee or agent of Supplier and its affiliates any gift,
entertainment or other favor of significant value, or any commission, fee or
rebate, in connection with this agreement. Neither Marketer nor any director,
employee or agent of Marketer shall, without Supplier’s prior written consent,
enter into or maintain any business arrangement with any director, employee or
agent of Supplier and its affiliates unless such person is acting as a
representative of and on behalf of Supplier and its affiliates. Marketer shall
immediately notify Supplier upon acquiring knowledge of any violation of this
section 21.6.
21.7    Entire Agreement
Subject to section 2 (Term), effective as of the commencement of the term of
this agreement, this agreement terminates and supersedes any prior agreements
between Marketer and Supplier and its affiliates relating to the subject matter
of this agreement, provided that any outstanding breach by Marketer of any such
prior agreement shall be deemed to be a breach of this agreement. Supplier may
be required under the franchise laws of one or more states to give prospective
marketers in those states a franchise disclosure document in a prescribed form.
Nothing in this agreement, or in any related agreement, is intended to waive or
disclaim any representations made by Supplier in any such disclosure document
that Supplier may furnish in connection with this agreement.
21.8    Waiver or Modification
No modification of this agreement, and no waiver of any provision of this
agreement, shall be binding on Supplier or Marketer unless in writing and signed
by Supplier and Marketer.
Signatures


Susser Petroleum Operating Co. Llc
 
Chevron Products Company
 
 
 
 
By:
/s/ Rocky B. Dewbre
By:
/s/ Sahar Minhas






Branded Motor Fuel Marketer Agreement    -23-    RS19600D (03/16/12)

--------------------------------------------------------------------------------




Exhibit A




Marketer’s Area of Primary Responsibility comprises the following counties:




County
State


ATASCOSA
Texas
BEXAR
Texas
BLANCO
Texas
BRAZORIA
Texas
CALCASIEU
Louisiana
CAMERON
Texas
CHAMBERS
Texas
COLLIN
Texas
CROCKETT
Texas
DALLAS
Texas
DENTON
Texas
EAST BATON ROUGE
Louisiana
ECTOR
Texas
ELLIS
Texas
FAYETTE
Texas
FORT BEND
Texas
GALVESTON
Texas
GONZALES
Texas
HARRIS
Texas
HIDALGO
Texas
HUNT
Texas
JEFFERSON
Texas
JOHNSON
Texas
LAFAYETTE
Louisiana
LIBERTY
Texas
MATAGORDA
Texas
MCLENNAN
Texas
MIDLAND
Texas
MONTGOMERY
Texas
POLK
Texas
ROBERTSON
Texas
ROCKWALL
Texas
SAINT LANDRY
Louisiana
SMITH
Texas
SUTTON
Texas


Branded Motor Fuel Marketer Agreement    A-1    RS19600D (03/16/12)

--------------------------------------------------------------------------------




TARRANT
Texas
TOM GREEN
Texas
TRAVIS
Texas
VAL VERDE
Texas
WALKER
Texas
WALLER
Texas
WEBB
Texas
WEST BATON ROUGE
Louisiana
WILLIAMSON
Texas








Branded Motor Fuel Marketer Agreement    A-2    RS19600D (03/16/12)

--------------------------------------------------------------------------------




Exhibit B
Sets forth below are sample calculations under section 3.5 (Adjustment for New
Retail Outlets) and section 3.6 (Adjustment for Inactive Retail Outlets).
Assumptions:
1.
Calculation of Marketer’s maximum entitlement of motor gasoline for February
2011.

2.
Marketer’s purchases of motor gasoline from Supplier for the period February 1,
2010 through January 31, 2011 were 12,000,000 gallons.

3.
7,200,000 gallons were lifted from Delivery Point 1 and 4,800,000 gallons were
lifted from Delivery Point 2.

4.
Supplier and Marketer executed an Authorization Agreement for a New Retail
Outlet with a Start Date of September 15, 2010, with an annual motor gasoline
volume of 1,000,000 gallons for the prior year to be supplied from Delivery
Point 1.

5.
On June 1, 2010 Marketer debranded a former Chevron or Texaco branded Retail
Outlet supplied from Delivery Point 2, which had monthly volumes for February,
March, April and May, 2010, of 50,000 gallons, 60,000 gallons, 50,000 gallons,
and 40,000 gallons, respectively.

6.
The applicable Seasonal Monthly Percentages for gasoline for Delivery Point 1
are: 5% for January; 7% for February; 8% for March; 10% for April, May, June,
July, August and September; 8% for October; 7% for November; and 5% for
December.

7.
The applicable Seasonal Monthly Percentages for gasoline for Delivery Point 2
are: 7% for January; 8% for February; 8% for March; 9% for April, May, June,
July; 10% for August and September; 8% for October; 7% for November; and 6% for
December.

Calculation 1 — New Outlet:
1.
Under section 3.3, the Terminal Annual Quantities are initially 7,200,000
gallons of motor gasoline for Delivery Point 1.

2.
Under section 3.5, this amount is increased by a percentage of 1,000,000 gallons
to reflect the New Retail Outlet.

(a)
That percentage is determined by adding the applicable Seasonal Monthly
Percentages for February, March, April, May, June, July, August, i.e., 7% + 8% +
10% + 10% + 10% + 10% + 10% = 65%.

(b)
65% of 1,000,000 gallons = 650,000 gallons.

(c)
Terminal Annual Quantities at Delivery Point 1 after new Retail Outlet =
7,200,000 gallons + 650,000 gallons = 7,850,000 gallons.


B-1
Branded Motor Fuel Marketer Agreement        RS19600D (03/16/12)

--------------------------------------------------------------------------------




3.
Supplier’s maximum sales obligation for motor gasoline at Delivery Point 1 for
February 2011 = 7,850,000 x 7% (the Seasonal Monthly Percentage for February for
Delivery Point 1) = 549,500 gallons.

Calculation 2 — Inactive Outlet:
1.
Under section 3.3, the Terminal Annual Quantities are initially 4,800,000
gallons of motor gasoline for Delivery Point 2.

2.
Under section 3.6, this amount is reduced to reflect sales during the 12-month
period at the inactive outlet. Terminal Annual Quantities at Delivery Point 2
after reduction = 4,800,000 gallons – 200,000 gallons = 4,600,000 gallons.

3.
Supplier’s maximum sales obligation for motor gasoline at Delivery Point 2 for
February 2011 = 4,600,000 gallons x 8% (the Seasonal Monthly Percentage for
February for Delivery Point 2) = 368,000 gallons.




B-1
Branded Motor Fuel Marketer Agreement        RS19600D (03/16/12)

--------------------------------------------------------------------------------




Exhibit C
Pursuant to section 20, for requested deliveries by Marketer for Supplier’s
account to the Contract Customers specified below, Supplier shall pay Marketer
the following service charges:
THIS EXHIBIT IS NOT APPLICABLE.







Branded Motor Fuel Marketer Agreement    C-1    RS19600D (03/16/12)